USDC SDNY

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DATE FILED: TZ
CHRISTOPHER O'ROURKE,
Plaintiff,
1:19-cv-00160 (ALC)
-against-

, ORDER
GONG CHA USA NY7, LLC, ET AL.,

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made within
thirty days.

SO ORDERED.

Dated: December 11, 2019 / (Que .
New York, New York [Arhie oY—~

ANDREW L. CARTER, JR. -
United States District Judge

 

 
